DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 6/24/2022.
Claims 1, 3-7, 12-13, 15-17, and 20 have been amended and are hereby entered.
Claims 2, 8-11, 14, and 18-19 have been canceled.
Claims 1, 3-7, 12-13, 15-17, and 20 are currently pending and have been examined.
This action is made FINAL.
International Priority
	The ADS filed 12/22/2020 claims priority to JP 2019239074, filed 12/27/2019.  JP 2019239074 supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 12/27/2019.
Response to Applicant’s Arguments
Objections
The previous objections to the specification and claims are obviated by the respective present amendments thereof; therefore, these objections are withdrawn.
Claim Interpretation
The present amendments to the claims obviate the previous 112(f) interpretations; therefore, these interpretations are withdrawn.
Claim Rejections – 35 USC § 112
The previous 112(b) rejections are obviated by the present amendments to the claims; therefore, they are withdrawn.  Examiner notes that the present amendments to the claims cause new 112(b) issues, resulting in the new rejections below.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that the claims as amended “add the structural components of a CPU and main storage unit,” seeming to imply that these structural elements prevent the recitation of abstract ideas (mental processes and certain methods of organizing human activity) under Step 2A, Prong One as described in the previous Office Action.  If this was Applicant’s intent, Examiner disagrees.  For both of the abstract categories of mental processes and certain methods of organizing human activity, the performance of relevant activities upon computer structure does not prevent limitations from reciting an abstract idea.  Regarding certain methods of organizing human activity, MPEP 2106.04(a)(2)(II) states the following:  “Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.”  Regarding Mental Processes, MPEP 2106.04(a)(2)(III)(C) (entitled “A Claim That Requires a Computer May Still Recite a Mental Process”) is entirely dedicated to refuting this implied assertion.  Regarding Step 2A, Prong Two, Examiner notes that, in the context of the claims, these structural elements amount to no more than merely using a computer as a tool to perform abstract ideas, and as such do not integrate the claims into a practical application (see MPEP 2106.05(f)).  
Applicant next makes an argument that the claims embody an improvement to computer functionality or other technology under MPEP 2106.05(a), asserting that “the amendments improve the operation of the computer in so far as the combination of features enables the computer to match a desired purpose of a user with a deposited item and a size of the deposited item by the user, and possibly a second deposited item from another user that also relates to the desired purpose of the user. The matching of the purpose with the size of the desired items enables the computer to determine a size of a vehicle having a separate running unit and a cabin unit, wherein the cabin unit is dimensioned to carry the size of the first or second deposit items, and also provide a predetermined benefit to the user from which the second item is rented from.”  Examiner disagrees that this functionality constitutes an improvement to computer functionality or other technology as per the standards espoused in MPEP 2106.05(a).  This asserted functionality (matching items to recommend based on a user’s purpose and the size of available items; using the size of the matched item(s) to select a vehicle capable of containing said item(s); providing a benefit (e.g., payment, discount as per Paragraph 0073 of Applicant’s specification) does not constitute a “technological solution to a technological problem” as per MPEP 2106.05(a).  Rather, this asserted functionality represents an improvement to an abstract concept (e.g., customer support/satisfaction, improving business, incentivization) rather than a technological one.  An improvement to an abstract concept remains abstract rather than technological, and as such does not integrate a claim into a practical application.  Claiming such abstract improvements as being performed via a computer does not make this otherwise.  This does not improve a technology itself (e.g., the asserted generic computer components of a CPU and main storage unit), but rather merely utilizes the recited technical components as tools to perform said abstract improvements (see MPEP 2106.05(f)).  
Applicant next argues that “the claims have been amended to recite the concept of borrowing or renting from another user an additional item for use, and the rewarding of benefit to the other user. In combination with the vehicle that has separate running unit from cabin units, these concepts take it out of a mere abstract concept and root the claims in a real world application, which is limited in scope and therefore should not be construed as abstract under the USPTO's newest guidelines for patentability under §101.”  So far as Applicant can tell, this attempts to assert that the claims constitute a “practical application,” yet does so using the plain meaning of the term rather than its judicially defined meaning within the context of the 101 analysis.  A practical application is not merely a “real world application.”  Generally linking the performance of abstract steps to a particular technological environment or field of use (e.g., claiming abstract steps in relation to additional elements such as the asserted modular vehicles and components thereof) does not integrate a claim into a practical application (see MPEP 2106.05(h)).  Applicant may wish to review MPEP 2106.04(d) and 2106.05 for more information on the meaning of “practical application” within the context of the 101 analysis.  
Claim Rejections – 35 USC § 103
	The present amendments overcome the previous 103 rejections; therefore, these rejections are withdrawn.  
Claim Objections
Claims 1, 13, and 20 are objected to because of the following informality:  In Claims 1, 13, and 20, “when the obtained response includes the further request for a different item than the deposit item deposited from the user” should read “when the obtained response includes the further request for a different item than the first deposit item deposited from the user.”  Appropriate correction is required.
Applicant is advised that should Claims 1 and 13 be found allowable, Claims 4 and 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should Claims 1 and 13 be found allowable, Claims 7 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6 and 16 contain the following limitation:  “wherein when the obtained response includes a further request for a different item than the deposit item related to the use previously specified, the program causes the CPU further to perform specifying for rental, another deposit item that matches the further request from other deposit items deposited from another user other than the user.”  Claims 1 and 13, upon which Claims 6 and 16 respectively depend, already contain the following limitations:  “obtaining a response for the confirmation request from the user” and “specifying a second deposit item for rental and a size of the second deposit item that matches a further request from other deposit items deposited from another user other than the user when the obtained response includes the further request for a different item than the deposit item deposited from the user.”  The original disclosure (see at least Paragraphs 0071-0072) discloses these steps occurring once in a single sequence, but does not support the execution of these steps multiple times in a single sequence.  As such, the claiming of a second instance of these steps in Claims 6 and 16 constitutes new matter.  Claims 7 and 17 are rejected due to their dependence upon Claims 6 and 16 respectively.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 12-13, 15-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 20, contain variations on the following limitation:  “storing information of deposit items deposited from users in an item information database, the item information database relating a deposit item, a use of the deposit item and a size of the deposit item, the information configured to be retrieved based on use of the deposit item.”  This limitation simultaneously states that the database and information stored therein relates to a singular “a/the deposit item” and a plurality of “deposit items/the deposit items,” the meaning of which is unclear as drafted.  For the purposes of this examination, this limitation will be interpreted as “storing information of deposit items deposited from users in an item information database, the information containing a use and a size for each deposit item of the deposit items, the information configured to be retrieved based on use of the deposit items.”  Claims 3-7, 12, and 15-17 are rejected due to their dependency upon Claim 1 or 13 respectively.  
Claims 1, 13, and 20, contain variations on the following limitation:  “specifying, from the information of the deposit items deposited from the user in the item information database, a first deposit item and a size of the first deposit item  corresponding to the obtained purpose of the user by obtaining from the item information database a use matching the obtained purpose of the user based on a relationship between a purpose and a use being defined in dictionary data and by retrieving the deposit item related to the use from the item information database.”  It is unclear, as drafted, to which deposit item the term “the deposit item” is intended to relate back, due to the various previously specified deposit items in the claim and the claimed use thereof.  For the purposes of this examination, this limitation will be interpreted as “specifying, from the information of the deposit items deposited from the user in the item information database, a first deposit item and a size of the first deposit item corresponding to a match between a use from the information of the deposit items with the obtained purpose of the user based on a relationship between a purpose and a use being defined in dictionary data.”  Claims 3-7, 12, and 15-17 are rejected due to their dependency upon Claim 1 or 13 respectively.  
Claims 3-6 and 15-16 contain the terms “the deposit item” or “the specified deposit item.”  It is unclear, as drafted, to which of the multiple previously disclosed deposit items/specified deposit items these terms are intended to relate.  For the purposes of this examination, these terms will be interpreted as “the first deposit item.”  Claims 7 and 17 are rejected due to their dependence upon Claim 6 or 16 respectively.
	Claims 4 and 15 contain the term “the specified deposit item.”  It is unclear, as drafted, to which of the two items previously specified in the claim strings (the first deposit item or the second deposit item) this term is intended to relate back.  For the purposes of this examination, “the specified deposit item” will be interpreted as “the first deposit item.”  Claims 5-7 and 16-17 are rejected due to their dependence upon Claim 6 or 16 respectively.  
In Claims 6 and 16, the term “the use previously specified” lacks antecedent basis, as no use is previously specified.  For the purposes of this examination, this term will be interpreted as “the use previously obtained.”  Claims 7 and 17 are rejected due to their dependence upon Claim 6 or 16 respectively.  
Claim Rejections – 35 USC § 101
Claims 1, 3-7, 12-13, 15-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 13, and 20, the limitations of storing information of deposit items deposited from users in an item information database, the item information database relating a deposit item, a use of the deposit item and a size of the deposit item, the information configured to be retrieved based on use of the deposit item; obtaining a purpose of a user reserving utilization of a vehicle from the user; specifying, from the information of the deposit items deposited from the user in the item information database, a first deposit item and a size of the first deposit item corresponding to the obtained purpose of the user by obtaining from the item information database a use matching the obtained purpose of the user based on a relationship between a purpose and a use being defined in dictionary data and by retrieving the deposit item related to the use from the item information database; providing a confirmation request to confirm the specified first deposit item to the user; obtaining a response for the confirmation request from the user; specifying a second deposit item for rental and a size of the second deposit item that matches a further request from other deposit items deposited from another user other than the user when the obtained response includes the further request for a different item than the deposit item deposited from the user; giving a predetermined benefit to the another user who has deposited the second deposit item specified for rental, the predetermined benefit being determined by considering a value, useful life, or rental duration of the second deposit item; searching a vehicle information database including information on a running unit and information on a cabin unit of the vehicle, wherein the information on the cabin unit includes a size and a capacity of the cabin unit, and the information on the running unit includes a use and a type, to specify a cabin unit based on the size of the first deposit item or the size of the second deposit item, the cabin unit being capable of loading the first deposit item or the second deposit item and to specify a running unit having a use corresponding to the purpose of the user and being detachably connected to the cabin unit; and providing information to the user indicating that the vehicle to be assigned to the user and loaded with the specified first deposit item or the second deposit item is available, the vehicle including the cabin unit and the running unit, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall at least within the enumerated subcategories of commercial or legal interactions, or managing personal behavior or relationships or interactions between people.  
Additionally, the limitations of storing information of deposit items deposited from users in an item information database, the item information database relating a deposit item, a use of the deposit item and a size of the deposit item, the information configured to be retrieved based on use of the deposit item; obtaining a purpose of a user reserving utilization of a vehicle from the user; specifying, from the information of the deposit items deposited from the user in the item information database, a first deposit item and a size of the first deposit item corresponding to the obtained purpose of the user by obtaining from the item information database a use matching the obtained purpose of the user based on a relationship between a purpose and a use being defined in dictionary data and by retrieving the deposit item related to the use from the item information database; specifying a second deposit item for rental and a size of the second deposit item that matches a further request from other deposit items deposited from another user other than the user when the obtained response includes the further request for a different item than the deposit item deposited from the user; and searching a vehicle information database including information on a running unit and information on a cabin unit of the vehicle, wherein the information on the cabin unit includes a size and a capacity of the cabin unit, and the information on the running unit includes a use and a type, to specify a cabin unit based on the size of the first deposit item or the size of the second deposit item, the cabin unit being capable of loading the first deposit item or the second deposit item and to specify a running unit having a use corresponding to the purpose of the user and being detachably connected to the cabin unit, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations describe operations including observations, evaluations, judgments, and opinions.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an information processing apparatus comprising a CPU and a main storage unit storing a program, a computer-readable non-transitory recording medium recording a program, an item information database, a vehicle information database, wherein the information on the cabin unit includes a size and a capacity of the cabin unit, and wherein the information on the running unit includes a use and a type.  An information processing apparatus comprising a CPU and a main storage unit storing a program, a computer-readable non-transitory recording medium recording a program, an item information database, and a vehicle information database amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Wherein the information on the cabin unit includes a size and a capacity of the cabin unit, and wherein the information on the running unit includes a use and a type amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 3-7, 12, and 15-17, describing various additional limitations to the system of Claim 1 or the method of Claim 13 respectively, amount to substantially the same unintegrated abstract idea as Claim 1 and Claim 13 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 3 discloses wherein the information comprises an image of the deposit item loaded on the vehicle (merely narrowing the field of use), which does not integrate the claim into a practical application.
Claims 4 and 15 disclose a step of providing a confirmation request for confirming the specified deposit item to the user (an abstract idea in the form of a certain method of organizing human activity) and a step of obtaining a response for the confirmation request from the user (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.
Claim 5 discloses wherein the confirmation request comprises an image of the deposit item loaded on the vehicle (merely narrowing the field of use), which does not integrate the claim into a practical application.
Claims 6 and 16 disclose wherein when the obtained response includes a further request for a different item than the deposit item related to the use previously specified, the program causes the CPU further to perform specifying for rental, another deposit item that matches the further request from other deposit items deposited from another user other than the user (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claims into a practical application.
Claims 7 and 17 disclose giving a predetermined benefit to the another user who has deposited the another deposit item specified for rental (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claim 12 discloses wherein the controller further performs a step of obtaining purpose of the user or a use that matches the purpose of the user from the user's schedule information of the user (an abstract idea in the form of a certain method of organizing human activity and a mental process),), which does not integrate the claim into a practical application.  
Novel/Non-Obvious Subject Matter
Claims 1, 13, and 20 contain novel and non-obvious subject matter.  The following is a statement of reasons for the indication of novel and non-obvious subject matter:  None of the prior art of record, taken individually or in combination, teach or suggest the specific series of logical operations of Claims 1, 13, and 20.  In particular, the prior art of record, taken individually or in combination, fails to teach or suggest the following limitation within the context of the claims as a whole:
specifying, from the information of the deposit items deposited from the user in the item information database, a first deposit item and a size of the first deposit item corresponding to the obtained purpose of the user by obtaining from the item information database a use matching the obtained purpose of the user based on a relationship between a purpose and a use being defined in dictionary data and by retrieving the deposit item related to the use from the item information database; and
specifying a second deposit item for rental and a size of the second deposit item that matches a further request from other deposit items deposited from another user other than the user when the obtained response includes the further request for a different item than the deposit item deposited from the user.
Claims 3-7, 12, and 15-17 contain novel and non-obvious subject matter due to their dependence upon Claims 1 and 13 respectively.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628